UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8312 Daily Income Fund (Exact name of registrant as specified in charter) 600 Fifth Avenue New York, NY10020 (Address of principal executive offices)(Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 600 Fifth Avenue New York, New York 10020 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: 03/31 Date of reporting period: July 1, 2009 - June 30, 2010 Item 1. Proxy Voting Record NO RECORDS TO REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Daily Income Fund By (Signature and Title)*/s/ Michael P. Lydon Michael P. Lydon, President Date: August 12, 2010 *Print the name and title of each signing officer under his or her signature.
